The evidence in this case was substantially the same as in the case of Ackerman Reeves.
As stated in the dissenting opinion in that case, I think there was no evidence of a wilful or wanton obstruction of the river. In this case, however, the record furnishes no basis for dissent on that ground. The motion for the direction of a verdict was general, and not for a direction that there could be no recovery of punitive damages. In addition to this, the amount of the verdict does not appear, and it may have been so small as to admit of no other inference than that punitive damages were not included. Hence, I concur in overruling all the exceptions.